Citation Nr: 0011145	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  98-18 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1. Entitlement to service connection for meralgia 
paresthetica of the right lower extremity.

2. Entitlement to service connection for meralgia 
paresthetica of the left lower extremity.  

3. Entitlement to an initial evaluation in excess of 10 
percent for service-connected left ankle sprain.

4. Entitlement to an initial evaluation in excess of 10 
percent for service-connected low back strain.

5. Entitlement to an initial compensable evaluation for 
service-connected healed fracture of the proximal phalanx 
of the left small toe.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from October 1986 to February 
1998.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 1998 rating decision from the Salt Lake 
City, Utah, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for meralgia 
paresthetica of the right and left lower extremity.  The RO 
further granted service connection for a left ankle sprain 
with an evaluation of 10 percent, for low back strain with an 
evaluation of 10 percent, and for a healed fracture of the 
proximal phalanx of the left small toe with a noncompensable 
evaluation, all effective from February 21, 1998.   The issue 
of meralgia paresthetica will be addressed in the remand 
portion of this decision.


FINDINGS OF FACT


1. The veteran's left ankle sprain is manifested by normal 
range of motion with no tenderness, pain on forceful 
inversion, and pain with prolonged running or walking.  

2. The veteran's low back strain is manifested by mildly 
limited range of motion with pain on all ranges of motion.  

3. The veteran's residuals of a fracture of the proximal 
phalanx of the left small toe are manifested by no 
tenderness, deformity or pain with range of motion.  


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for 
service-connected left ankle sprain have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5271, 5284 (1999).

2. The criteria for a 20 percent evaluation for service-
connected low back strain have been met; the criteria for 
an evaluation in excess of 20 percent have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5295 (1999).

3. The criteria for a compensable evaluation for service-
connected residuals of fracture of the proximal phalanx of 
the left small toe have not been met.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 4.31, 4.71a, Diagnostic Code 5284 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran's service medical records in March 1987, note 
treatment for a left ankle sprain.  In April 1994, the 
veteran was treated for a severe left ankle sprain.  
X-ray examination of the left ankle showed prominent soft 
tissue swelling.  In February 1995, the veteran was treated 
for acute low back strain.  The veteran suffered a non-
displaced fracture of the fifth proximal phalanx in July 
1995.  The veteran's service medical records contain no 
complaints or diagnoses of meralgia paresthetica of either 
lower extremity.  

In March 1998, the veteran filed an initial claim for VA 
benefits for, inter alia, broken left toe, left ankle sprain, 
chronic low back pain, and pain in his legs.  

A VA examination was conducted in April 1998.  The veteran 
reported occasional pain of the left small toe, after very 
prolonged walking such as at the end of a golf game.  The 
examiner reported no palpable tenderness, deformity or pain 
with range of motion.  A diagnosis of asymptomatic remote 
fracture of the left small toe.  

The veteran reported that he wore an ankle brace to prevent 
spraining his left ankle.  He stated that running, jogging, 
and prolonged walking aggravated the ankle pain.  The 
examiner noted no palpable tenderness of the left ankle, but 
stated that forceful inversion produced pain.  Range of 
motion testing revealed dorsiflexion to 20 degrees and 
plantar flexion to 45 degrees, both without pain.  The 
examiner provided a diagnosis of recurrent sprain syndrome of 
the left ankle.  

The veteran noted intermittent low back pain, usually 
aggravated by heavy lifting.  The examiner noted mild 
palpable tenderness over the paraspinous muscles.  Range of 
motion testing showed forward flexion to 90 degrees, 
extension to 15 degrees, lateral flexion of 20 degrees 
bilaterally, and rotation of 30 degrees bilaterally, with 
mild low lumbar pain on all movement.  The examiner reported 
a diagnosis of chronic sprain syndrome of the mid- and low-
lumbar spine with mildly reduced range of motion without any 
radiculopathy and with intact sensory perception.  

The examiner noted that the veteran had some numbness over 
the lateral aspects of each hip and extending down over the 
lateral leg below each knee.  Squatting for more than five 
minutes brought on the numbness.  The examiner stated that 
the numbness was indicative of compression neuropathy over 
each lateral femoral nerve of the thigh and indicating 
neuralgia paresthetica.  The examiner noted a diagnosis of 
meralgia paresthetica relating to compression of the lateral 
femoral cutaneous nerve on prolonged squatting.  

In his VA Form 9, substantive appeal, received in November 
1998, the veteran stated that he had injured his left ankle 
many times.  He reported that he did not feel able to "push 
it," and experienced pain on prolonged walking.  The veteran 
stated that he had almost constant pain in his low and middle 
back and had spasms approximately two-to-three times per 
week.  He noted that his left small toe ached after prolonged 
walking or running.  The veteran stated that he experienced 
numbness in his legs when squatting for more than a minute.  
He reported that this sensation had begun in 1993, while 
playing catcher in a softball game.  


II. Analysis

Increased Evaluation Generally

When a veteran is awarded service connection for a disability 
and appeals the RO's rating determination, the claim 
continues to be well grounded as long as the claim remains 
open and the rating schedule provides for a higher rating.  
See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  In the 
instant case, there is no indication that there are 
additional records, which have not been obtained and which 
would be pertinent to the present claims.  Thus, no further 
development is required in order to comply with VA's duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the issue is the assignment of an initial rating for a 
disability, following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on facts found, and the Board 
must consider all evidence of record from the time of the 
veteran's application.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  All benefit of 
the doubt will be resolved in the veteran's favor.  38 C.F.R. 
§ 4.3 (1999).

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45 (1999).  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination and impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.

Evaluation of Left Ankle Sprain

Under the Schedule, limitation of motion of the ankle 
warrants at 10 percent evaluation if moderate, and a 20 
percent evaluation if marked.  38 C.F.R. § 4.71a, Diagnostic 
Code 5271.  Other foot injuries are evaluated a 10 percent if 
moderate, 20 percent if moderately severe, and 30 percent if 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  Normal 
dorsiflexion of the ankle is to 20 degrees, and normal 
plantar flexion is to 45 degrees.  38 C.F.R. § 4.71, Plate II 
(1999).  

VA examination in April 1998 showed normal range of motion of 
the left ankle, with no tenderness.  Although the examiner 
noted pain on inversion and pain with running, jogging, and 
prolonged walking, the Board finds that these functional 
limitations do not approximate the criteria for an evaluation 
in excess of 10 percent.  There is no evidence of record that 
the veteran's ankle symptomatology is moderately severe, as 
required for an evaluation in excess of 10 percent for 
other foot injuries.  

Evaluation of Low Back Strain

Under the Schedule, lumbosacral strain warrants a 10 percent 
evaluation with characteristic pain on motion.  A 20 percent 
evaluation is warranted with muscle spasm on extreme forward 
bending, unilateral loss of lateral spine motion 
in a standing position.  A 40 percent evaluation is warranted 
for severe symptomatology, with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  Limitation of motion of the lumbar 
spine warrants a 10 percent evaluation if slight, a 20 
percent evaluation if moderate, and a 40 percent evaluation 
if severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  

Under the criteria for lumbosacral strain, the Board finds 
that the veteran's symptomatology most closely approximates 
an evaluation of 10 percent.  Although the veteran reported 
that he experienced spasm in his lower back, the VA examiner 
in April 1998 noted no muscle spasm.  Even assuming arguendo 
that the veteran suffered muscle spasm, such is only one of 
the criteria for an evaluation of 20 percent.  The veteran 
does not suffer unilateral loss of lateral spine motion.  
However, the Board notes that the veteran experienced mild 
pain on all ranges of motion and finds that such creates 
functional limitation analogous to that warranting a 20 
percent evaluation under the criteria for evaluation for 
limitation of lumbar spine motion.  

Evaluation of Residuals of Fracture of Proximal Phalanx of 
the Left Small Toe

As noted above, other foot injuries are evaluated at 10 
percent if moderate, 20 percent if moderately severe, and 30 
percent if severe.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  
When the Schedule does not provide a zero percent evaluation, 
such will be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (1999).  

The VA examiner noted no tenderness, deformity or pain with 
range of motion of the left small toe.  The veteran reports 
pain in the toe only after very prolonged walking or running.  
There is no evidence of record to support a finding that the 
veteran's residuals of fracture of the left small toe are 
moderate and do not warrant a compensable evaluation at this 
time.  


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected left ankle sprain is denied.

Entitlement to an initial evaluation of 20 percent for 
service-connected low back strain is granted.

Entitlement to an initial compensable evaluation for service-
connected healed fracture of the proximal phalanx of the left 
small toe is denied.  




REMAND

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1. The RO should request that the veteran 
identify all medical care providers who have 
treated him for his bilateral meralgia paresthetica 
since his discharge from service.  After securing 
the necessary release, the RO should attempt to 
obtain copies of these records.

2. The RO should arrange for an examination of 
the veteran by an appropriate VA specialist.  The 
claims file and a separate copy of this remand must 
be made available to and reviewed by the examiner 
before the examination.  The examiner should 
perform any testing necessary to provide an 
assessment of the veteran's condition.  The 
examiner should express an opinion as to whether 
the veteran has meralgia paresthetica and when it 
began.  

3. The examiner should state whether meralgia 
paresthetica is an "organic disease of the nervous 
system."  Then, the examiner should express an 
opinion whether this disorder is best described as 
a disorder of the "sciatic nerve," the "external 
popliteal nerve (common peroneal)," the 
"musculocutaneous nerve (superficial peroneal)," 
the "anterior tibial nerve (deep peroneal)," the 
internal popliteal (tibial)," the "posterior tibial 
nerve," the "anterior crural nerve (femoral)," the 
"internal saphenous nerve," the "obturator nerve," 
the "external cutaneous nerve of thigh," or the 
"ilio-inguinal nerve."  Then for the one-year 
period following the veteran's separation from 
service on February 20, 1998, and only during this 
period, the examiner should attempt to designate 
whether meralgia paresthetica caused disability of 
the nerve which was "mild," "moderate," "moderately 
severe,"  "severe," or "complete."

4. The RO should carefully review the examination 
report to ensure that it is in full compliance with 
this remand, including all of the requested 
findings and opinions.  If not, the report should 
be returned to the examiner for corrective action.  

5. The RO should then adjudicate the claims for 
service connection for bilateral meralgia 
paresthetica.  If any claim remains denied, the 
veteran should be furnished with a supplemental 
statement of the case, which summarizes the 
pertinent evidence, fully cites any applicable 
legal provisions not previously provided, and 
reflects detailed reasons and bases for the 
decision.  The veteran should then be afforded the 
applicable time period in which to respond.  

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran need take no action until he is notified.  The 
veteran is hereby notified that it is his responsibility to 
report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. § 3.655 (1998).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

